European conscience and totalitarianism (debate)
- The next item is the statements by the Council and the Commission on European conscience and totalitarianism.
President-in-Office of the Council. - Mr President, I am very grateful to you for the opportunity to speak to you on a subject which has particular significance both to the Presidency and to all of us. It is also a subject which touches the heart of what it means to be part of the European Union.
Twenty years ago, much of Central and Eastern Europe, including my own country, succeeded in throwing off the shackles of Communist rule. It was a turning point for us and for Europe. It opened the way for the rediscovery of individual freedom: freedom of speech and freedom of action - and also freedom to improve the quality of our lives.
The Czech Presidency considered that the 20th anniversary of this event should be commemorated as an important milestone in European history. It is an opportunity not only to remember the fall of the Iron Curtain, but also to draw lessons from the totalitarian past across Europe as a whole.
It was subsequently agreed that 2009 be designated as the 20th anniversary of democratic change in Central and Eastern Europe. The Czech Presidency is particularly pleased that this has been included as one of the communication priorities agreed between the institutions for 2009. In fact it was our proposal. The Member States have been encouraged, and have agreed, to include this theme as appropriate within their communication activities for the year.
I am grateful to this Parliament for its support for the Czech Presidency and its willingness to participate in a number of events linked to this theme. I would like in particular to thank many Members for their support in organising a public hearing on the issue of 'European Conscience and Crimes of Totalitarian Communism' last week in Brussels, where we were together with Commissioner Figeľ.
This Parliament has proposed that a day be set aside to remember the victims of Nazism and totalitarian Communism. It is for individual Member States to decide whether and how they might wish to associate themselves with such an event. Speaking for the Czech Presidency, I can assure this Parliament that we are willing to give our support to such an initiative.
The Presidency has also launched an initiative to establish a Platform of European Memory and Conscience, with the aim of raising public awareness about European history and the crimes committed by totalitarian regimes. I am pleased that this initiative has given rise to considerable interest among Member States, many of whom have underlined the importance of focusing on democratic values and respect for fundamental rights as key principles underpinning the European Union.
There are several reasons why there is value in commemorating such an event and in establishing a permanent communication and research project such as the platform proposed by the Czech Presidency.
Firstly, we owe it to those who suffered as result of totalitarian crimes not just to remember their experience at the hands of overbearing and unaccountable state regimes, but also to confront the past collectively. Only by reconciling ourselves to history can we truly break away from the bonds imposed by the regimes of the past.
Secondly, it is only by appreciating fully the suffering brought about by such regimes that we can fully understand the present. The European Union stands for everything that is the opposite of totalitarianism. For those of us who emerged from the grip of Communism, membership of the European Union is one of the main guarantees that we will never again revert to totalitarianism. This is a guarantee which we all share. It is something to be valued and never taken lightly. A collective conscience and memory of the past is a way of reinforcing the value of the present.
Thirdly, we owe it for the sake of our children. There are lessons to be learnt from our totalitarian past. Perhaps most important of these is the need for respect for human rights and fundamental values. Human rights and freedom cannot be taught in a vacuum. The seeds of human rights violations lie in history, sometimes in distant history. Knowledge of history, and an understanding of the dangers of totalitarianism, are essential if we are to avoid repeating some of the more terrible events of the past. It is not just cynicism and manipulation which have to be avoided: apathy and insensitivity have also to be overcome.
The European elections will be taking place in a few months' time and I hope that they will be marked by lively and vigorous debate. That is the hallmark of democracy. It is something we should value. I very much believe that the subject of our debate today rises above party politics. It is about values more important than party differences. It is about how we organise our societies in a way which ensures that everyone has a voice and an opportunity to express their views.
Given the recent history of my country I have focused in particular on the tragedy of totalitarian Communist rule. But there are relatively few countries represented in this Parliament today which have not been touched by totalitarianism in one form or another over the past century. Any system which places the state above criticism and challenge, any system which places the creativity of people at the mercy of the regime, any system which diminishes the individual has no place in the sort of societies which we seek to build within the framework of the European Union.
I therefore offer my support, and that of the Czech Presidency, for the initiatives presented by this Parliament, and look forward to working together in supporting them through greater public awareness and recognition.
Member of the Commission. - Madam President, a year ago, in April 2008, a hearing was held for the first time in the European Union on the crimes committed by totalitarian regimes. The hearing, organised jointly by the Commission and the Slovene Presidency, marked the start of a process, and the Commission is determined to pursue this process step by step.
This is a difficult but necessary process, as it is not just an important issue which will help us to understand the European Union's common history, the past, better, but also one which affects the future of European integration - a process which is not just economic but of course also has cultural and historical ramifications.
It is of course for the Member States to find their own way forward in taking decisions to deal with victims' expectations and promote reconciliation. The European Union's role can only be to facilitate this process by encouraging discussion and furthering the sharing of experiences and best practices.
The Commission regards Parliament's written declaration on the proclamation of 23 August as a European day of remembrance for the victims of Stalinism and Nazism as an important initiative, which it supports in the interests of preserving the memory of totalitarian crimes and raising public awareness, particularly among the younger generations.
The hearing of 8 April 2008 showed that the Member States in Western Europe need to be more aware of the tragic history of the Member States in the East, which is also part of our shared, common, European history. We must respond to this lack of sensitivity if we are to avoid the Union being divided on a serious issue which should instead unite us.
The Commission hopes that the parliaments of the Member States, to which this declaration is addressed, will implement this declaration in the manner most appropriate in the light of their own history and sensibilities.
The Commission is now focussing its attention on the report which it will submit in 2010 - next year - as the Council has requested. This report will provide the opportunity for further political debate on the need for new EU initiatives.
To prepare the ground for this report, a study has been launched with the aim of providing a factual overview of the various legal instruments, methods and practices used in the Member States to safeguard the memory of totalitarian crime. The study will be completed by the end of this year.
We are also drawing on the contributions made at the hearing and published by the Slovene Presidency.
The Prague Declaration of 3 June 2008 on European Conscience and Communism contains a number of ideas and propositions that will also be taken on board when preparing this report. The Commission is willing to examine what scope it has to contribute to projects such as a European Memory and Conscience Platform, which was just mentioned by Deputy Prime Minister Vondra, which is designed to promote information exchanges and networking between national organisations active in this field.
More generally the Commission will examine how Community programmes, for example, the one I am responsible for - Europe for Citizens - might help heighten European public awareness on these issues.
I am looking forward to the debate.
on behalf of the PPE-DE Group. - (CS) Madam President, Mr President, Commissioner, it is a great honour for me to have the opportunity to speak today. In 2005 we adopted a resolution on the 60th anniversary of the end of the Second World War. We discovered that the European Parliament and the EU lacked the political will to pursue a common understanding and evaluation of European history. While the victims of Fascism and Nazism have received decent compensation, millions of victims of Communism have been forgotten. I am therefore delighted to announce that the resolution on the European Conscience and Totalitarianism, on which most political families in this house have been working this afternoon, is almost ready. Europe will not be united as long as West and East do not agree to joint studies, recognition, dialogue and understanding of the shared history of Fascism, Communism and Nazism. Therefore, in order that we in Europe can live with a common understanding in the future, we have drafted a question for the Council and the Commission. The question is based on the Council of Europe resolution and the Council Against Racism and Xenophobia's framework decision and it is also based on the Prague Declaration process.
I would therefore like to ask the Council and the Commission: 'What concrete steps will you be taking to set up platforms of scientific institutes in the East and in the West for studying the crimes of Communism, Nazism and Fascism? Is the Commission providing funding from the Europe for Citizens instrument? How are you supporting the establishment of 23rd August as 'Victims of Totalitarianism' day? How are the Council and the Commission approaching the question of equal symbolic acknowledgement for the blameless victims of totalitarian Communism? What steps are the Council and the Commission taking to reconcile us with the inheritance of totalitarian Communism as a crime against humanity that is comparable in its consequences with Nazism and Fascism? Finally, will the Czech Presidency pass on its special task to the Swedish Presidency?'
on behalf of the PSE Group. - (NL) Mr President, my group is not against the debate that is being held today per se, but we do have a great deal of difficulty with summarising the result of this debate in a resolution. It gives the impression that we can lay down in a resolution how we should deal with Europe's history, and specifically with the totalitarian past. As was apparent in the negotiations that have just taken place, they were all too quickly bogged down by what wordings we could or could not use in such a resolution.
Let us, please, leave it to historians to decide how precisely our history should be interpreted, knowing that objectivity is impossible. Obviously, politicians can help ensure that sufficient attention is paid to the past, and that certainly also applies to the crimes perpetrated by Hitler and Stalin. Those crimes must never be forgotten and we must honour the victims. We must also all be aware that our fellow Europeans in Central and Eastern Europe suffered under two totalitarian systems and that that is not the experience of people like me, born, as I was, in the Netherlands. Mr Geremek, a former Member of this House, quite correctly once commented that we have not yet achieved the reunification of our memories.
As politicians, we have a responsibility when it comes to organising what it is that we want to commemorate specially, but let us do that in collaboration with historians. A day of commemoration for all the victims of the totalitarian systems in Europe in the 20th century is a good suggestion in itself, but let us work with historians to consider what the proper format and the right date for such a day should be so that everyone can support it. I, myself, am a historian. I think that if we were to link the day solely to the Molotov-Ribbentrop Pact it would not do justice to everything that happened in the 20th century.
It is important to debate this. What are the dividing lines between politicians and historians? What do we want to commemorate, and how? The debate will undoubtedly rumble on. We, as a group, will certainly get involved. As an example of that, I want to show you this book, which will be coming out in two weeks' time under the title The politics of the past, the use and abuse of history and in which we especially left the floor to historians, and we hope that this will really contribute to the quality of the debate in this Parliament and, of course, elsewhere.
on behalf of the ALDE Group. - (HU) The European Union was born in the shadow of two totalitarian regimes. It was a response to the horrors of World War II and the atrocities of the Holocaust, but just as important was its mandate to halt the territorial expansion of Stalinism and Communism, and to keep alive the hope that Europe may one day reunite in democracy and peace.
The European Union, as one of the most successful ventures in human history, has been able to fulfil both of these mandates. There followed a long period of peace and prosperity such as has never been seen before. It is no coincidence that Greece, Spain and Portugal, emerging from authoritarian rule, chose to join, and neither is it a coincidence that after the collapse of Communism, every Central and Eastern European country opted for the European Union and not for a third way.
Another sign of success is the fact that the Balkan states are also looking to the EU for their future, as are certain countries in Eastern Europe or the South Caucasus that in many cases are still living under oppressive regimes.
When we talk of totalitarianism, we do so not because we want to live in the past. No, we wish to look ahead, but we can only escape the errors and sins of the past if we familiarise ourselves with the past, if we process the past. Pacification is not possible without processing the past and acknowledging the truth. This is one of the most important lessons of the history of the past decades, and this is why it is important that we remember the horrors of totalitarianism.
There is still much to be done. In certain Member States - unfortunately my country, Hungary, is one of these - there still is not complete access to the archives of the secret services of the oppressive Communist regimes. It is simply outrageous that people cannot get to know their own past. The European Union has an important task, namely, to call upon these countries to rectify this unacceptable situation.
Secondly, unfortunately in quite a few Member States, including my home country, those holding extremist positions are increasingly gaining ground. Today it is mainly the extreme right, at least in our country, but there are other states where it is the extreme left that is pushing forward. It is important that we make clear to them as well the horrors of both regimes.
Among our closest neighbours as well there are oppressive regimes - one of these, Belarus, was just discussed - and thus talk of oppression is not at all limited to past history.
Europe's conscience cannot be clear without fully examining and remembering the past. When we remember the victims, then we are truly fulfilling our obligations, because it is our common obligation and responsibility to make the 21st century different from the 20th, so that the terrors of totalitarianism may never return to Europe.
Madam President, in the discussion on the subject of the crimes of totalitarian regimes a great deal of time is devoted to the victims, while surprisingly little is said about those who sacrificed their lives fighting against Nazism and Communism.
I would like once again to recall a man who should become a symbol of an unshakeable attitude and resistance to totalitarians - Cavalry Captain Witold Pilecki. He voluntarily entered the Auschwitz extermination camp to organise the resistance movement and gather information about mass murders. He managed to escape, only to die several years later from a bullet in the back of the head, dispatched on the orders of Soviet butchers. I therefore also appeal once again for 25 May, the date of his execution, to be designated the International Day of the Heroes of the Fight Against Totalitarianism, because many unknown people, who just like Pilecki lost their lives in the fight for fundamental rights and freedoms, deserve to be remembered.
I should like to add one further comment. Yesterday in Parliament we celebrated the European Day of home-made ice cream. I repeat, we celebrated the European Day of home-made ice cream. I do not therefore understand why 25 May cannot be the day when we remember the heroes of the fight against totalitarianism.
on behalf of the Verts/ALE Group. - (HU) It is 20 years ago that the uprising of Temesvár (Timişoara) began that would lead to the collapse of the ignominious Ceauşescu dictatorship. We cannot think back without emotion or subjectivity to the enthusiasm with which Romanians, Hungarians, Germans of Temesvár, people of diverse ethnic groups, religions and communities, joined together bravely to resist tyranny.
It is no arbitrary party political option but above all a moral question for us to condemn unambiguously the disenfranchising, oppressive Communist dictatorship. It is intolerable and unbearable that in twenty years this has not happened.
Last week Romanian, Hungarian and Bulgarian speakers took part in the public hearing that, in connection with the Prague Declaration, placed the crimes of Communism on the agenda. The resolution subsequently adopted states the following: the European Community must abandon the double standard that is evident in the different ways in which Nazism and Communism have been judged. Both inhumane dictatorships deserve equal condemnation.
I ask the European Parliament to stand in solidarity with the victims of Fascist Communism and to help defeat the enduring legacy of Communism in accordance with the aforementioned moral, historical and political exigencies. Only in this way can a divided Europe be truly unified and become that which Prime Minister Gordon Brown spoke of yesterday, in relation to the 20th anniversary, as follows: 'My friends, today there is no Old Europe, no New Europe, no East or West Europe, there is only one Europe, our home Europe'. So be it!
on behalf of the GUE/NGL Group. - (CS) Madam President, ladies and gentlemen, the efforts to assert that Communism equates to Nazism or Fascism and to create new so-called institutes or platforms for research smack of political opportunism. The radical right needs it also because of the forthcoming elections. It has nothing to do with objective, genuinely independent assessments. There are already enough historical institutes and centres dealing with that. I am not blind of course and under so-called Communism there was repression, injustice and coercion. Yes, it is necessary to investigate and justly condemn the crimes. Yet even Jan Zahradil of the ODS commented at the hearings: 'The identification of Communism with German Nazism is and is not correct. It has to be done in a way which takes account of relationships and analyses them'. If someone does not want to see the difference between Communism and Nazism, between Communists in the past and Communists in the present, who like myself represent significant numbers of Communist voters here in Parliament after democratic elections, then they are perhaps simply trying to lump me together with the Nazis.
- (NL) Madam President, it is good that a number of initiatives have been taken to pay due remembrance to the victims of totalitarian systems. However, there is no sense in remembering the victims of defunct regimes such as those of Communism and National Socialism, of course, whilst disregarding the victims of current totalitarian threats such as that of Islamism.
Condemning totalitarian Islam does not in any way imply condemnation of individual Muslims in Europe who observe the rules, values and standards of a democratic state under the rule of law, and for whom faith is a private matter. Yet we do have to have the courage to recognise that political Islam, totalitarian Islam - not only Islamic states, or some such states, but also terrorist organisations such as Al Qaeda and related movements - continues to claim many victims worldwide.
The appropriate course of action, therefore, is for the European Union to take a number of strong initiatives to remember those victims, too, and to ensure that the number of victims of such totalitarian Islamic organisations and countries is reduced as far as possible, preferably to zero. After all, we must have the courage to admit - and this, too, is a problem in the European Union - that criticising totalitarian Islam is not always welcome because the spirit of political correctness prevails here. What is more, totalitarian Islam was not even mentioned in the Commission and Council statements just now, when what we should in fact be doing is having the courage to contemplate that problem, too, and to take the necessary measures.
- Madam President, in 1948 President Truman wrote, 'Now we are faced with exactly the same situation with which Britain and France were faced in 1939 in dealing with Hitler. A totalitarian state is no different, whether you call it Nazi, Fascist, Communist or Franco's Spain. The oligarchy in Russia is a Frankenstein dictatorship worse than any of the others, Hitler included'.
So the question is why, 61 years later, we still have to argue about the same problems. I think that today what we need is not only the economic and political enlargement of Europe but the enlargement of European awareness of the massive crimes against humanity which occurred everywhere in Europe in the 20th century. We need the integration of European historic perception - the integration of prejudices and different views of history - as only in this way can we proceed to the better Europe of the future.
No, we have to deal with, not argue about, the question of dictatorships. We must start with the victims - with the equality of victims - because every victim of any totalitarian regime is to be considered equal in human dignity and deserves justice and remembrance as well as Europe-wide recognition and guarantees of 'never again'.
Therefore I would say that it is hypocritical to shun or postpone this debate on these questions and the reaching of conclusions. It is not a matter for academic study. We have enough testimonies of mass crimes. We need political and moral will to proceed. I am very thankful, both to the Czech Presidency and to Commissioner Figeľ, for their statements, which give hope that we can reach an all-European understanding.
- (PL) Madam President, Commissioner, I would like to begin my speech by quoting from a poem written by Osip Mandelstam, one of the greatest Russian poets of the 20th century. I will quote the words in the language in which they were written, and so in Russian:
(the Member then spoke in Russian)
They are terrible words. For that poem Osip Mandelstam was sent into exile. He died near Vladivostok, on the way to his destination. In December 1938 his body was placed in a common grave. Osip Mandelstam symbolises the millions of victims of 20th-century totalitarian regimes in Europe.
The Europe of today should remember the victims of 20th-century totalitarian regimes worldwide. Those victims are today the foundation of our memory, the lasting spiritual basis of European democracy. At the same time we see the entire history of the 20th century. We remember the victims of authoritarian systems, the victims in European countries, in nationalistic and militaristic regimes, in Spain, in Portugal and in Greece.
I would like to draw attention to a seminar held in our group, the Socialist Group in the European Parliament, and to a book devoted to problems of history and politics which our group is going to publish. We want to face up to this problem seriously. We are opposed to the manipulation of that memory, and to the insulting of that memory, where it is used today in an ideological battle, in a party fight in the European political system. We remember the victims. The victims of 20th-century totalitarian regimes must be the foundation of today's democracy in Europe.
. - (LV) Ladies and gentlemen, unfortunately, Europe's common values still do not contain a requirement to make a comprehensive and truthful assessment of the crimes of various totalitarian regimes in Europe and their consequences. Half-truths, one-sided interpretations and the denial of historical truth weakens Europeans. The framework decision on racism and xenophobia imposes criminal liability only for the gross trivialisation of Nazi crimes, but remains silent about the crimes of totalitarian Communism in Europe. It is high time to apply an objective method to the assessment of totalitarian crimes. We can make use of the experience of the European Court of Human Rights. It bases itself on universally recognised infringements of international rights and principles, which are well-known to all and have been applicable at least since the Nuremberg trials. We must, at last, truthfully reflect Europe's recent totalitarian history in the name of Europe's future and Europe's common values!
- (DE) Madam President, ladies and gentlemen, nearly 20 years after the fall of the Iron Curtain, this is the first debate in this House on an issue which could drive a wedge between people in the East and in the West, even in our European Community. Why? The view of a totalitarian regime from the outside is very different from the view from the inside. The way in which 20th century European history was dealt with and retold differed greatly, especially in the individual Member States. Moreover, in some Central and Eastern European Member States, people who disregarded human rights or sent people to camps or to their death without following the legal procedure are still in office and held in esteem. It poisons our common future if we fail to acknowledge this properly. Europe should therefore not remain inactive.
I welcome the fact that we have now given this issue a European platform. I trust that it will not stop with today's debate and that we and the Commission shall together begin a process to implement the projects which you mentioned. I hope that we shall manage through this process to bring perpetrators who are still alive to book and to commemorate the victims, in order to develop greater understanding for each other in the interest of a common future.
- (EL) Madam President, the escalation in the European Union's wretched anti-Communist strategy is a brazen insult to the people: with the counterfeiting of history, slander and lies, Fascism is being equated with Communism. The most reactionary and barbaric regime to which capitalism gave birth, namely Fascism, is being equated with the most progressive idea conceived by man, namely Communism and the abolition of the exploitation of man by man.
It is an insult to the memory of twenty million Soviets who sacrificed their lives to conquer Fascism. This vulgar anti-Communism is targeted not so much at the past; it is targeted mainly at the present and at the future. Its aim for today is to reduce grassroots resistance and to shift the burden of the capitalist crisis on to the workers and its aim for tomorrow is to anticipate the inevitable general challenge to and overthrow of the capitalist system. That is why it is hitting out at Communists and ruining socialist/Communist prospects. It also wants to coerce the Communist parties, who stand firmly by their principles, into abandoning them and integrating.
You deceive yourselves. Communists have no intention of bowing their heads. They have defended their ideology even with their lives. We will not be signing any declaration of repentance for the imperialists. Their overthrow is a social need and we shall serve it consistently. We are not afraid of you. The social evolution will continue; that is what terrifies you and why you are waging this campaign.
- (IT) Mr President, ladies and gentlemen, I think that today we can in fact identify those who practise totalitarianism. The first country that comes to mind is China; China is at present a country where forced abortions are performed, a country containing Laogai, a real concentration camp where people work for the big multinationals or the Chinese state and where priests and political opponents are incarcerated. China is therefore the first country of which I think.
The second I would say is Islamic totalitarianism, above all in connection with Sharia law. Here, Islam effectively becomes totalitarian law, so that the rights of other religions or of women or of all are in fact suppressed. Then there is a resurgence of a certain kind of totalitarianism even in Europe, and I would like to take a moment to look at this.
Hungary was mentioned before - I was personally present at demonstrations in Hungary at the remembrance of the national uprising in 1956 and I saw acts of repression by the police towards demonstrators and I myself was searched and asked for identification when they knew perfectly well who I was.
There is therefore a kind of totalitarianism emerging there, but there is also another emerging totalitarianism in the declarations made by Prime Minister Zapatero, but also Chancellor Merkel and President Sarkozy, on the subject of the Pope's statements in Africa and other events connected with the Catholic Church. These Heads of State or Government have never spoken out against other religions, but are quite radical when it comes to intervening to attack the Catholic Church. This results in an atmosphere of intolerance in certain countries, as we saw the other day at Notre Dame for example, when worshippers were attacked by anti-Catholic activists.
- (HU) Christianity and the doctrine of universal human rights presents us with a single measure, that of human dignity and unconditional respect for human life. For this reason we must condemn all attempts, so fashionable today, to calculate which inhumane dictatorship killed or humiliated more people.
A democrat, a European cannot accept the fact that even today, even in this Parliament, there are people for whom the crimes of the Communist dictatorship are excusable and forgivable. A double standard distinguishing between victim and victim, crime and crime, suffering and suffering, death and death, is unacceptable.
Those who try to justify the crimes of Communist dictatorship argue that all those horrors were committed by those regimes in the name of noble ideals, in the name of equality and fraternity. Ladies and gentlemen, Madam President, this is an enormous lie, and all they have done is to be counted not in their favour but against them, for it was with the promise of noble aims that they deceived people, as the writer István Örkény said on Hungarian Radio at the time of the 1956 Revolution: 'We lied by night and we lied by day, we lied on every wavelength'.
For this reason, in the name of freedom, democracy and a common European principle we ask, we demand that there be a common European day of remembrance and a monument to the victims of Communism, that a European museum, archive and research institute be established to document the crimes of Communism. Let us exclude from the ranks of democrats those who continue to this day to justify the actions of Communism and let Europe back wholeheartedly the condemnation of every inhumanity. May as many of us as possible support the Prague Declaration.
- (ET) I am certain that no one in this hall - not even those who have something better to do at the moment - would condone what took place 60 years ago in the Baltic States, when nearly 100 000 people, mostly women and children, were deported to Siberia. This is made all the more regrettable by the fact that in the context of the already ongoing election struggle, some are pointing their fingers at the social democrats, claiming that we do not understand the criminality of these events.
The words 'socialism' and 'Communism' may indeed mean different things to different members of our party, but no one could justify the crimes that were perpetrated.
Why is it necessary for us to talk about this - not just for historians, but also for politicians? Because without giving a fair assessment of the past, we cannot be certain that we have done everything possible to prevent it from being repeated. This is important, because the shadows of the past have not disappeared. While it is difficult today to imagine Hitler being raised onto a pedestal, Stalin's monument stands proudly in the main square of his home town Gori. In Russia last year, Stalin was voted one of the 12 greatest individuals in history.
- (PL) Madam President, it is sometimes said that Nazi totalitarianism originates from the Right and Communist totalitarianism from the Left. This is not very precise. Racial hatred and class hatred are only two varieties of the same thing - hatred - which devastates the human conscience and social relations. We heard one such statement here a moment ago, the statement by Mr Pafilis.
Hatred gives birth to oppression, and oppression is the negation of a republic, a democracy and a country ruled by law. Left and Right are both found in a democratic system. Nazi and Communist totalitarianism destroyed democracy. Therefore it was not the case that Nazism was on the Right, and Communism on the Left. Nazism and Communism were all around.
Whoever today relativises the criminal character of totalitarianism, be it Nazi or Communist totalitarianism, stands in opposition to the traditions of a country ruled by law and to democracy. It is, by the way, characteristic that while the European Right does not relativise Nazi crimes today, the European Left does relativise Communist crimes. This is abundantly clear from the attitude of the socialists and Communists to the draft resolution on the matter which we have been negotiating today. In this Chamber we are not voting on the truth about history, we are voting on the truth about ourselves, and about our moral judgments.
(Applause)
- Madam President, why is it that democrats feel so restrained about naming dictators and those who dedicated their careers to combating democracy, enslaving countries, persecuting those who dared to speak against them and are responsible for crimes?
This evening, we are not talking about totalitarianism, we are not talking in euphemisms: we are talking about Hitler's Fascist, criminal dictatorship and Joseph Stalin's Communist criminal dictatorship. When I was 16 years old I lived in Frankfurt am Main, which is two hours' tank drive away from Prague.
Minister, Alexander Dubček, whom we honoured in this House, tried very hard to liberalise the system. He spoke about the human face of Communism. The inhuman face of Communism was Leonid Brezhnev and his predecessors and successors.
I believe, Commissioner, that if we are to stand by our beliefs we should honour the victims of Communism and Fascism. We should make no distinction between these twin criminals - that is what they were. The only difference is that Hitler lost the war and Stalin won the war.
Today the President of this Parliament honoured the memory of those deported from three Baltic States - Estonia, Latvia and Lithuania. But, Minister, your country suffered: Jan Palach lost his life. He tried desperately to demonstrate the limits to which he would go to show that the regime under which he lived was unacceptable. I remember listening, aged 16, to Radio Prague as the tanks occupied your capital city in Wenceslas Square. 'Don't forget us' is what your brave countrymen said. This evening, Commissioner, we do not forget those who suffered. We should have the courage to name those who were responsible, but we should look to the future to ensure that never again this continent suffers from Hitlerism or Stalinism.
(Applause)
- (ES) Madam President, let us not forget - I agree - and let us not make too many subtle distinctions: from the political viewpoint, all forms of totalitarianism deserve condemnation and Communism and Fascism did irreparable damage to this continent.
Today we are a united continent of 27 nations and 500 million people who share values of freedom, democracy and human rights, and we ought to condemn equally the totalitarian Communism that destroyed Central and Eastern Europe and the Nazi-Fascism that years before had destroyed many European countries, including my own.
I lived for 32 years under Franco's dictatorship and I shall not forget that, and nor will some of the speakers, from Greece or Portugal for instance, have forgotten their past.
I never forgot, even when I was young, the suffering that people were experiencing under Communist dictatorship. I was never a Communist and I have always condemned Communism. This was not an obstacle to my being an anti-Franco fighter and condemning the Franco system.
The struggle is the same. We must fight for the same principles, the same values and retain a permanent memory of the victims of all these forms of totalitarianism.
- (LV) Ladies and gentlemen, 60 years ago 43 000 innocent people, including children and old people, were deported from Latvia without trial. If this were to happen now in France, it would amount to 1.3 million people. It is therefore important that today we are able to talk about the crimes of totalitarian Communism. It would not be right to leave these crimes to the province of historians, as has been suggested here, until the witnesses and victims of the crimes have passed away. We must not downplay the significance of these crimes, and we must not deny them. The European Parliament in its written declaration clearly stated that 23 August ought to be recognised as a day of remembrance for the victims of Stalinism and Nazism, and nobody here ought to deny that either. The Council must implement this decision by the European Parliament without delay, so that such crimes are never repeated in the future.
- (LV) Madam President, Mr Vondra, Commissioner, ladies and gentlemen, those who have studied history in Europe, the majority I believe, know that the Second World War began on 1 September 1939, when Hitler invaded Poland. A much smaller number of people know that Hitler was able to do this because on 23 August 1939 he and Stalin had signed an agreement: a non-aggression pact. Even fewer people know that for two years Stalin's regime supplied Hitler and Hitler's army with fuel and industrial materials so that Hitler could conquer Western Europe. Even fewer people know that for the whole of the 1930s offensive weapons, tanks and parachutists had been prepared for Stalin. While Hitler had 400 parachutists ready, Stalin had prepared 1 million parachutists, ready to conquer. Furthermore, this foreign policy had been supported in the decisions of the Communist Bolshevik party of the Soviet Union. In various closed sessions of the Communist party, resolutions were passed to the effect that the countries of Western Europe should be set at loggerheads so that the Soviet Union would then be able to liberate them. There is still more: in relation to domestic policy, on 5 December 1937 those Latvians who had remained living in Soviet Russia began to be arrested and exterminated in their entirety. Over a two-year period, 70 000 Latvians living in the Soviet Union were killed solely because they were Latvians. So, how should we refer to this regime, where foreign policy was aggressive, and where domestic policy was directed towards exterminating the country's own residents? It was a totalitarian, criminal regime, just like Nazism. Thank you.
- (HU) It is difficult to write a common European history, since after World War II, the western and eastern halves of Europe lived through different histories. Central and Eastern Europe and the Baltic states were victims equally of both Nazi and the Soviet dictatorships, yet we cannot equate Nazism with Stalinism.
No one can dispute that millions fell victim to the Stalinist dictatorship, entire peoples were dislocated, and no one can exonerate or relativise that. The Shoah, Nazi Germany's organised industry for the extermination of the Jewish people solely on the basis of origin, was an atrocity unparalleled in human history.
In Western Europe it is often not understood that for us, liberation from Nazism heralded at the same time a new occupation, the beginning of Soviet oppression. For that reason, 9 May is felt differently by old and new Member States, especially the Baltic states, which lost their independent statehood and whose intelligentsia was wiped out.
It would be good to acknowledge the past without politics, without present-day political bias, and to formulate a common historical narrative. In the words of the Hungarian poet Attila József, 'it is a great enough struggle to admit the past'.
- (LV) Madam President, several of my fellow Members have already mentioned that today we are remembering the deportations of 60 years ago carried out by the Soviet regime, when it transported people to Siberia. We also know, however, how difficult it is express condemnation for the Communist regime equal to that for other totalitarian regimes. This is because we are talking not only about the past, but also about the future. This week it became known that in Latvia the leader on the list of European election candidates for the Harmony Centre association, whose newly-elected representatives are to join the socialist group here in the European Parliament, will be Alfrēds Rubiks, the former leader of the Latvian branch of the Communist Party of the Soviet Union, who was tried in Latvia for the crimes of the regime. This is a person who is a supporter of Communist ideology and resisted the restoration of Latvian independence to the very last; now he is to be elected by a country which he himself has disavowed. This also provides the answer as to why in the future it will continue to be difficult for the European Parliament to condemn crimes equally, and why good and bad totalitarian regimes will always exist. Thank you.
. - (RO) Communism is a deceitful philosophy. In theory, it talks about well-being, equality and respect for human rights, while in practice, it has meant lies, discrimination, hatred and even crime.
Communism must be condemned with all the means at our disposal. This was done in Romania in 2006 through the words of the country's president, as a result of a report compiled by a presidential commission set up for this purpose.
Communism nullifies everything that stands for liberty and makes people dependent on a system. Anyone who has never lived under Communism cannot understand how much a person's life and way of thinking can be affected by a totalitarian system.
If I could turn back the clock, I would make those who have lived their whole lives under capitalism, but yearn for Communism, live in the Romania of the 1980s.
In Romania the Communist regime was imposed with the help of Russian troops, at the cost of hundreds of thousands of lives lost in labour camps and prisons. With their only crime being not to submit to the totalitarian system, politicians, intellectuals, peasants, representatives of different religious denominations and, in general, citizens who were model members of the community disappeared.
While the major problems caused by a bankrupt economic system can be resolved through adequate measures, human beings need time to forget, forgive and adapt to a new way of life, even if it is incomparably better.
Democracy has provided freedom of thought, expression and movement. It must also provide security for tomorrow. There is no difference between poverty caused by the lack of material goods and poverty caused by a lack of resources for buying goods. The day when we successfully get rid of poverty, the spectre of Communism will disappear for good.
Fellow Members, Romania and the other countries in Eastern Europe ended up under this system as a result of the decisions made by the world's leaders, only one of whom was a Communist. The remainder represented democratic systems.
Do not forget this historical truth when evaluating, assessing or deciding on the current situation or on the future of the former Communist states, whether members of the European Union or not.
- (SL) I note with regret that none of the former Communist countries has yet fully investigated and recognised the crimes of Communism in the period following the Second World War.
Because these regimes were in power for decades after the war, they managed to destroy most of the evidence. This is why the criminals, or the perpetrators, have not even been named, let alone convicted. History was written by the victors.
The European Union must call upon all of the countries which were previously ruled by Communist regimes to enable their historians to carry out research and include the whole truth about the post-war era in school textbooks. They should also write about the culpability of the Western allied forces which returned or extradited exiles into the hands of the Communists.
The European Union should also call upon all of the Member States to consider renaming those streets and squares which are named after controversial heroes, such as Tito in Yugoslavia, who were accountable for many post-war killings, by virtue of their roles at the time.
- (PL) Madam President, when I hear in this Chamber that the Communists are not prepared to hang their heads, despite the tens of millions of victims of the construction of the White Sea-Baltic Sea Canal, the millions of people deported to Siberia from many nations (including Russians, but the Poles alone have to be counted in millions), and the sentencing of entire nations to death, for example the Crimean Tartars, I am astounded and outraged.
Cavalry Captain Pilecki, who went into Auschwitz as a volunteer, and was later also imprisoned by the Communists, told his wife 'Auschwitz was only a game'. My country was affected by both totalitarian systems, and the wounds are still healing today. No such system has the right to exist. We should honour those who fought against totalitarianism, and we should honour the memory of the victims.
- (PL) Madam President, the European Community must make every effort to keep alive the memory of heroes and not to allow the trivialisation of totalitarian crimes. The fate of those who resisted, of those who, like Cavalry Captain Pilecki, were murdered, should always be in our minds, especially because the idea of European integration arose among people opposed to Nazism and Communism. Furthermore, it was this idea which prevented future conflicts and the emergence of totalitarian regimes after the end of the War.
The establishment of an International Day of the Heroes of the Fight Against Totalitarianism would be a step in the direction of a common understanding of 20th-century European history and part of the common fight against mutual prejudice and ignorance concerning historical facts. Keeping the crimes of totalitarian regimes - Nazi and Communist - in the minds of Europeans can make us hope that our continent will never again be the scene of such tragic events.
- Madam President, there is a further dimension to this debate. It is not only a united Europe that needs urgently to look at the entirety of the past, but the same is particularly true of the European Left.
Without a thorough scrutiny of its past, the Left in some of the former Communist states is obliged - compels itself - to live with a false past, a past from which all sorts of painful events are screened out. This further forces the Left to protect this false past and thereby its democratic credibility is eroded. Seeing as the Western Left fully accepts this unreconstructed post-Communist Left as a legitimate partner, it too finds itself obliged to defend an indefensible past. Consequently, its own commitment to democracy is, to that extent, weakened.
- Madam President, Europe has a turbulent history with regard to totalitarianism and the restriction of basic freedoms. In some parts of Europe the 20th century was hallmarked by such totalitarian regimes.
It is our moral obligation today to make sure that every citizen of the European Union enjoys the same rights. It is highly important that the EU should also support the rights of minorities, especially since many countries all around the world do not respect very basic rights in this sense.
At the same time I would like to point out that, while the EU speaks out against discrimination and violation of human rights in cases like Tibet, it is clear to all of us that even within the European Union there are ethnic and linguistic minorities which are very often targets of cultural and linguistic assimilation. This practice of some nation states in the EU is an aspect that should be seriously reviewed and reconsidered.
The Hungarians in Romania, the people I represent, are such a case.
- (PL) Madam President, the suggestion by Mr Szájer to establish a day commemorating the history of the victims of totalitarianism is quite right. I believe it is right because whilst the Nazi horror is fairly well known, and even some Germans have tried to take it in, paradoxically little is known about Stalinism. The paradox lies in the fact that even the Siberians, from Stalin's own country, thought that he was a good man and that the cause of Russia's misfortunes lay elsewhere.
We cannot hear the millions who lost their lives in Siberia, and we will never know how they suffered, but I know of one of the victims who is still alive. That person still feels, even when just walking down the street, that he is no longer alive. That is a symptom of having been sent to Siberia. Those who survived know what that suffering was like. There is a Russian saying (the Member then said some words in Russian) - which means 'if you have not been there, you will be, and if you have been there, you will not forget it'. I think we should speak openly about both of these forms of totalitarianism.
- Madam President, we should do everything we can to halt Europe's moral decline. Opportunism is most evident when gross crimes against humanity committed during the last century are neglected. Unfortunately, such negligence of crimes of Communist totalitarianism brings with it an appeasement of all neo-Nazis in Germany, Russia or anywhere: any of them could ask, if the Soviets are forgiven, then why should not our ancestors also be forgiven?
The roots of that bad phenomenon lie in Nuremberg, where Nazis were simply acquitted of initiating a conspiracy with Stalin in the Second World War. The greatest crime was ignored because of due process. Why? Because the shadow of Stalin - Hitler's homologue - was cast over the tribunal for two crucial years. Even at that time, the West capitulated morally to the Soviets. But there is no reason to stay limited of mind and fearful forever.
President-in-Office of the Council. - (CS) Ladies and gentlemen, today I will complete my speech here in Czech. I will try to summarise and at the same time to answer some of the questions that have been raised here. I think there are three issues. Firstly I would like to thank everyone participating in last week's hearing and in this plenary debate. If it has been the first debate of its kind for a long time then that can only be a good thing and I think that the first conclusion is that we must lead the debate and we must continue with it. That is the aim of the Platform of Memory and Conscience. Why is it important to have such a platform at the European level? It is important as an instrument against forgetting. If we forget the past, of course, we create an opportunity for it to return through the back door in the future. This is also a chance to combat the relativisation of past crimes. Hitler and Stalin are two of a kind. Of course there were countries where Nazism enabled or helped to bring about the subsequent establishment of Communism and its associated crimes. Any kind of relativisation, however - and I do not want to politicise here - any kind of relativisation is extremely dangerous.
Secondly we must retain historical awareness as part of European education. And here I think we must boost the financial instruments in order to ensure that awareness of Europe's totalitarian past has a place in the area of education. This was one of the findings of the hearing that was held last week. This requires resources and I would like to thank the Commission and Commissioner Figeľ specifically for the fact that the Commission is willing to cooperate in this matter.
Last but not least is the question of where the debate should lead. The Presidency is short, lasting just six months. We are at the half-way point and of course I am not pretending that when this Parliament breaks up shortly we can achieve the impossible, but I do think that the idea of creating certain Europe-wide institutions, whether museums, research institutes or foundations, is what we need. The hearing last week was presented jointly by the representatives of several similar institutions that exist at the national level and in my opinion there is a very urgent need to have such institutions at the pan-European level. However, that task belongs more to bodies that are responsible for continuity than to the six-monthly rotating Presidency. If our task was to contribute towards initiating certain debates then I would like to thank you once again for responding to this debate and I challenge those of you who will be responsible for continuity in the future to continue the debate and perhaps one day it will lead to such institutions really being set up.
Member of the Commission. - (SK) I have already explained the essence of the Commission's mission in my introduction and I can only confirm once again that we are both ready and willing, which is also a factor. If the European Commission is willing to assist in this process, then I have already mentioned the next stages, which would involve completing studies of various methods and mechanisms of Member States in this area and submitting the awaited report next year. However, I also have something to add which is rather at the margins of the debate. Some speakers have made the point that it is the 20th anniversary of the collapse of Communism, the fall of the Berlin Wall and of the Iron Curtain in Europe and that a lot of time has passed. In my opinion it is never too late and it would be remiss of this Parliament, this recently expanded Parliament, not to make a statement about the crimes of totalitarian Communism and not to initiate a discussion, because this is an experience that many people have brought to this place and indeed a majority of those in the debate were from the new Member States.
I too lived most of my life under the totalitarian system in Czechoslovakia and it is from the personal and general experience of all concerned that we should create a European memory, a European fellowship, and at the same time bolster the processes which prevent the return of totalitarianism and the trivialisation and denial of its crimes, or denial of the truth. The denial of these crimes actually amounts to a relativisation not only of the truth but also of ethics and morality, leading to further and further problems and to the idea that eliminating people means eliminating the problem. The idea that problems can be eliminated by eliminating people is one of the principles of Stalinism.
I view the expansion of the EU in a broader sense and precisely for that reason I am able to identify the different forms of totalitarianism that have been mentioned, the different forms in different countries. We have a responsibility to identify them, to remember and to take adequate steps from the standpoint of restitution, rehabilitation, establishing justice, upholding the supremacy of truth, respect for human dignity and everything else that stands for freedom and democracy.
I would also like to say that we often feel as if threats come from far away and from outside, and that the dividing lines of today's world have nothing to do with religion or civilisation or culture, but rather with respect for life and human beings on the one hand (defined through human rights) and fanaticism of whatever kind on the other. There are many different kinds of fanaticism. We are familiar with them even in the world of today and that is precisely why the education mentioned by Alexander Vondra is so important, so that both the young and also the not-so-young will be able to distinguish human respect from extremism, populism, nationalism or fanaticism in any of its many different forms.
I would like to end by stressing that the European Commission genuinely supports this process and that it will be looking for ways to assist it. This debate is just one step but other matters will follow. We must do much more at the Member State level. I would also like to end by saying that today's expansion of the EU is possible thanks to the sacrifice of many people and that it has not happened through some kind of automated process. Neither a united Europe, nor democracy, nor freedom nor the legal state came into being automatically but instead as a result of enormous efforts and frequent bloodshed. We must remember this.
I would finally like to end with what was said by - I think - Mr Tunne Kelam about the expansion of the Union involving not only geography, markets and numbers of countries but also an expansion of awareness, an expansion of memory and an expansion of respect and responsibility. If we can include this in the process that we are now celebrating, the five years since expansion, then we will be ready for further processes and for the future. If we fail to include it then the path will be much more difficult. Thank you very much and my best wishes for an expansion not only of memory but also of responsibility.
- The debate is closed.
The vote will take place during the next part-session.
Written Statements (Rule 142)
in writing. - (BG) Justice is one of Europe's fundamental values.
I support my fellow Members from UEN and resolution which they have tabled, by emphasising that the EU is founded on the rule of law, which is one of the basic features of democracy. This is precisely the principle on which the parliamentary elections must take place. However, the problem in Bulgaria of vote buying indicates the exact opposite.
After the previous local elections were repeatedly compromised by the blatant buying of votes of GERB (Citizens for European Development of Bulgaria), DPS (Movement for Rights and Freedoms) and BSP (Bulgarian Socialist Party), ordinary citizens were left feeling that they had no right to choose. As a result, this makes them much less willing to vote again.
In spite of the existing criminal code and the numerous signs of violations of the law, not a single person mentioned in the Commission's report has yet been convicted of these crimes because the relevant law enforcement authorities are clearly unwilling to stop vote buying. In Bulgaria the judiciary still shows a lack of determination and the well-known culprits are again preparing pre-election campaigns, while those who sold their votes are now looking for new buyers offering the best bid.
I want to stress that as long as these violations of the law are allowed in Bulgaria and the state continues not to take any action on the issue, honest voters are in actual fact being deprived of their basic human right - the right to choose! I urge Parliament not to sit back and do nothing.
Ladies and gentlemen, the problem with totalitarianism in Europe stems from the fact that the experiences of particular Member States in this area are very different. Many Europeans simply do not know what life was like under totalitarian systems, and someone who does not understand totalitarianism has a natural tendency to disregard crimes committed under such systems, seeing them instead as events which took place in the course of history. However, Communism and Fascism not only actively fought against most of the values of Europe, but were ready to break all the principles of ethics in the name of sick and degenerate ideas - and these systems really did break those principles, bringing pain, suffering and death to millions of people.
The more Europeans know about the true face of totalitarianism, the better it will be for the future of the European Union. This is not a matter of celebrating the sufferings of millions of people. It is about understanding the dramatic consequences which came from and are still coming from totalitarian practices in many countries in Europe. Solidarity, freedom, empathy, toleration, dialogue - all of these values look somewhat different if we look at them from the perspective of experiences with totalitarianism. Let us remember this. Establishing an International Day of the Heroes of the Fight Against Totalitarianism would undoubtedly help raise the level of knowledge about a painful past. That in turn would contribute to a reduction in prejudice, a limiting of stereotypes and a growth of the hope that never again will we in Europe experience totalitarianism.
(The sitting was suspended at 8.15 p.m. and resumed at 9 p.m.)